 WESTCHESTER PLASTICS OF OHIOWestchester Plastics of Ohio,Inc.andUnitedElectrical,Radio and Machine Workers ofAmerica(UE). Case 8-CA-4475.June 8,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS JENKINSAND ZAGORIAUpon a charge filed by United Electrical, RadioandMachineWorkers of America (UE), hereincalled the Union, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 8, issued his complaint, datedFebruary 16, 1967, against Westchester Plastics ofOhio, Inc , herein called the Respondent, allegingthat the Respondent had engaged in and wasengaging in unfair labor practices affectingcommerce within the meaning of Sections 8(a)(5) and(1) and 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before a Trial Examiner wereduly served on the Respondent and the Union.The complaint alleges that on or aboutDecember 21, 1966, the Union was duly certified astheexclusivebargaining representative in anappropriateunit,and that, since on or aboutDecember 16, 1966, and at all times thereafter,Respondent has refused to meet and bargain withthe Union, although the Union has requested it to doso.On February 24, 1967, Respondent filed itsanswer admitting that it refused to bargain, uponrequest, following the Union's certification, butdenying that the Union had been designated by amajority of the employees or validly certified by theRegionalDirectorasthe exclusive bargainingrepresentative, or that it has at all times since thecertificationbeen the representative of theemployees in the appropriate bargaining unit.On March 30, 1967, the General Counsel moved tohave this proceeding transferred to the Board forissuance of a Decision and Order on the basis of thepleadings without a hearing on the ground that nomaterial issueof law or fact was in dispute since theonly matterin issue,the employee status of LarryStolzenburg, had been determined by the Board in arepresentation proceeding. On March 31, 1967, theBoard, having duly considered the matter, orderedthat the proceeding be transferred to and continuedbefore it, and that cause be shown why the GeneralCounsel's Motion for Summary Judgment should notbe granted. On April 14, 1967, Respondent filed withthe Board an Opposition to Motion for SummaryJudgment, contending that Section 10(b) of the Actrequires a hearing in the litigation of unfair laborpractices and a denial of a hearing herein would, by'Pursuantto theprovisions ofSection 3(b) of the Act, theBoard has delegated itspowersin connection with this case to athree-member panel219precluding Respondent from adducing additionalrelevant evidence which it now offers via an affidavitby leadman Robert Truesdale, deprive Respondentof due process. For the reasons set forth below, theBoard' finds no merit in the Respondent's positionand grants the Motion for Summary Judgment.Upon the basis of the aforementioned pleadingsand the entire record in this case, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondentisanOhio corporation with itsprincipalofficeandplaceofbusinessatWapakoneta, Ohio, where it is engaged in thecustom compounding of thermoplastics. In thecourse of its business, Respondent annually ships itsproducts valued in excess of $50,000 directly topoints outside the State of Ohio and purchases andreceives goods valued in excess of $50,000 fromoutside the State of Ohio. Respondent admits, andwe find, that it is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDUnited Electrical, Radio and Machine Workers ofAmerica(UE) is a labor organization within themeaning of Section2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA. The Representation ProceedingOn January 19, 1966, the Respondent and theUnionexecuted,and the Regional Directorapproved, a Stipulation for Certification uponConsentElection,andpursuant thereto,onFebruary 4, an election was conducted among theemployees in the following stipulated unit:All productionand maintenanceemployees atthe Employer's two plants in Auglaize County,Ohio,includingleadmenand laboratoryemployees, but excluding all other employees,allofficeclericalemployees,professionalemployees, guards and supervisors as definedin the Act.Upon the conclusion of the balloting, the partieswere furnished a tally of ballots which showed thatof approximately 41 eligible voters, 40 cast ballots, ofwhich 20 were for and 20againstthe Union. The tallydid not include the ballot of Larry J. Stolzenburg,who was initially challenged by the Board agentconducting the election because Stolzenburg hadarrived after the close of the polls following one ofthe early sessions of the split-session election. At the165 NLRB No. 30 220DECISIONSOF NATIONALLABOR RELATIONS BOARDconclusion of the balloting, but before the ballotswere counted, the Union and the Respondent agreedto exclude Stolzenburg's challenged ballot upon theRespondent's representation that Stolzenburg hadbeen terminated prior to the election. During thecourse of the investigation conducted on objectionsfiled by the Union to conduct affecting the results ofthe election, the Union raised an issue regarding theballot cast by Stolzenburg, contending that he waseligible to vote, and that the Respondent hadmisrepresented his status as an employee before theballots were counted.On March 17, 1966, the Regional Director issuedhisReport on Objections, recommending to theBoard that the Union be held to its postelectionagreement relating to the eligibility of Stolzenburg,and that the objection based upon the failure of theRegional Director to include his challenged ballot inthe tally of ballots be overruled. Thereafter, theUnion filed exceptions to the Regional Director'sreport, urging that a hearing be held to resolve theissue raised by its objection.TheBoard,onJune 1,1966,afterdueconsideration in thematter, issued an OrderDirecting Hearing to resolve the issues raised by thechallenge to Stolzenburg's ballot. Pursuant to noticeand in conformance with the Board's Order, ahearing was conducted on July 12, 1966, before aHearing Officer of the National Labor RelationsBoard. On August 30, the Hearing Officer issued hisReportonChallengedBallotinwhichherecommended that the challenge to Stolzenburg'sballot be overruled and that the ballot be counted.On December 9, 1966, the Board issued its DecisionandDirection'inwhichitadoptedtherecommendations of the Hearing Officer anddirected the Regional Director for Region 8 to openand count the ballot of Stolzenburg, and thereafter toprepare and cause to be served on the parties arevised tally of ballots, including Stolzenburg'sballot therein, and, if according to the revised tally,the Union had received a majority of the valid ballotscast in the election, to certify the Union as theexclusive bargaining agent for the employees in theappropriate unit. Thereafter, on December 16, 1966,the Regional Director opened and counted the ballotin question, issued a revised tally of ballots showingthe Union had received a majority of the valid votescast, and on December 21 issued a Certification ofRepresentative to the Union.B. The Refusal to BargainBeginning on or about December 16, 1966, andcontinuing to date, the Union has requested, and isrequesting, that Respondent meet and bargain withitwith respect to the wages, hours, and workingconditions of the employees in the appropriate unit.The Respondent admittedly declined, and hascontinued to decline, through its representative andagent, Donald W. Rhind, to bargain with the Unionsince that time.As noted, Respondent affirmatively defends theallegations in the complaint on the ground that theBoard erred in finding that Stolzenburg was anemployee and eligible to vote in the representationelection. It further urges a hearing herein for thelimited purpose of presenting testimonial evidenceofleadmanRobertTruesdaleregardingStolzenburg's employment status.'In the absence of newly discovered or previouslyunavailable evidence, issues which were or couldhave been raised in a related representationproceeding may not be relitigated in an unfair laborpractice proceeding.4 Admittedly, the issue whichRespondent seeks to raise in the instant proceedingrelates to the correctness of the Board's dispositionof the challenge to Stolzenburg's ballot. Inasmuch asthe Respondent has already litigated this issue, andthere is no allegation that the evidence which it nowseeks to offer is either newly discovered or waspreviouslyunavailable,we find no merit inRespondent's contention regarding the necessity ofa hearing before a Trial Examiner. Accordingly, asallmaterial issues herein have been decided by theBoard or admitted in the answer to the complaint,theGeneralCounsel'sMotion for SummaryJudgment is hereby granted.Accordingly, we find, on the basis of the Board'sDecision, that the Union received a majority of thevalid ballots cast in the election on February 4, 1966.Since it is thus apparent that Respondent wasobligated to meet and bargain with the Union, uponrequest, we find that the Respondent's refusal, onand after December 16, 1966, to bargain collectivelywith the Union as the exclusive bargainingrepresentative of the employees in the appropriateunit was and is violative of Section 8(a)(5) and (1) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth insection III,supra,occurring in connection with theoperations of the Respondent described in section I,supra,have a close, intimate, and substantialrelation to trade, traffic, and commerce among the2Cases 8-RM-439 and 8-RC-6170, not published in printedvolumes of Board Decisions.Y In substance,Truesdale alleges that in January 1966 he had aconversation with Plant Manager Rhind about no longer usingpart-time employees However, Truesdale admits that the onlystatement he ever made to Stolzenburg was that he did not haveany work for him, but did not tell him he was fired or give him anyother reason for not recalling him In addition, the record showsthatTruesdale asked Stolzenburg to report for work onFebruary 9, following the election In these circumstances, andeven if we were to accept as true Respondent's profferedevidence,itwould not serve to alter the determination reached inthe representation proceeding.aPittsburgh PlateGlassCo. V. N.L.R B,313 U S. 146,Collins& Aikman Corporation,160 NLRB 1750,United States RubberCompany,155 NLRB 1298 WESTCHESTER PLASTICS OF OHIOseveral States and lead to labor disputes burdeningand obstructing commerce and the free flow thereof.CONCLUSIONS OF LAW1.Westchester Plastics of Ohio, Inc., is anemployer within the meaning of Section 2(2) of theAct and is engaged in commerce within the meaningof Section 2(6) and(7) of the Act.2.United Electrical,Radio and Machine Workersof America(UE) is a labor organization within themeaning of Section 2(5) of the Act.3.All production and maintenance employees atthe Respondent's two plants in Auglaize County,Ohio,including leadmen and laboratory employees,but excluding all other employees,all office clericalemployees,professional employees,guards andsupervisors as defined in the Act,constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.At all times since December 16, 1966, theUnion has been the representative for the purpose ofcollectivebargainingofamajorityoftheRespondent's employees in the appropriate unit.5.By refusing to bargain collectively with theUnion as the exclusive representative of theemployees in the appropriate unit on and afterDecember 16, 1966,the Respondent has engaged in,and is engaging in, unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act.6.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent,WestchesterPlasticsofOhio,Inc.,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with UnitedElectrical, Radio and Machine Workers of America(UE) as the exclusive bargaining representative ofthe employees in the following appropriate unit:All production and maintenance employees attheRespondent'stwoplants inAuglaizeCounty,Ohio, including leadmen and laboratoryemployees,but excluding all other employees,allofficeclericalemployees,professionalemployees,guards and supervisors as definedin the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise oftheir right to bargain collectively through said Union.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request,bargain collectively with UnitedElectrical,Radio and Machine Workers of America221(UE)astheexclusiverepresentativeof theemployees in the appropriate unit found above and,ifan understanding is reached,embody suchunderstanding in a signed agreement.(b)Post at its plants in Auglaize County, Ohio,copies of the attached notice marked"Appendix."'Copies of said notice,tobe furnished by theRegional Director for Region 8, after being dulysigned by Respondent'srepresentative,shall beposted by it immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter,inconspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken byRespondent to insure that said notices are notaltered,defaced,or covered by any other material.(c)Notify the Regional Director for Region 8, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.5 In the event that this Order is enforced by a decree of aUnited States Court of Appeals,there shall be substituted for thewords "a Decision and Order"the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, asamended,we hereby notify our employees that:WE WILL bargain collectively,upon request,withUnited Electrical,Radio and MachineWorkers of America(UE) as the exclusivebargaining representative of all employees inthe bargaining unit described below concerningrates of pay,wages, hours of employment, andother conditions of employment and, if auunderstanding is reached, embody suchunderstanding in a signed agreement. Theappropriate bargaining unit is:Allproductionandmaintenanceemployees at our two plants in AuglaizeCounty,Ohio,including leadmen andlaboratory employees,but excluding allotheremployees,allofficeclericalemployees,professional employees,guardsand supervisors as defined in the Act.WE WILL NOT refuse to bargain collectively asaforesaid,nor will we,in any like or relatedmanner,interfere with,restrain,or coerce ouremployees in the exercise of their right tobargain collectively through said Union.DatedByWESTCHESTER PLASTICSOF OHIO, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDaltered, defaced, or covered by any othermaterial.communicatedirectlywith the Board'sRegionIf employees have anyquestion concerningthisOffice, 720 BulkleyBuilding,1501 Euclid Avem,notice or compliancewith itsprovisions, they mayCleveland, Ohio 44115, Telephone 621-4465.